Clifford F. Brown, J.,
dissenting. R.C. 2923.03(D) provides:
“No person shall be convicted of complicity under this section solely upon the testimony of an accomplice, unsupported by other evidence.” The only evidence present in this case was that from the police officers who participated in the crimes themselves. Such participation makes the officers “accomplices” pursuant to R.C. 2923.03.1, therefore, agree with the court of appeals that it was necessary to have independent evidence to support the testimony of the accomplices in order to convict the defendants. See State v. Myers (1978), 53 Ohio St. 2d 74 [7 O.O.3d 150]; State v. Vorys (1978), 56 Ohio St. 2d 107 [10 O.O.3d 302]; and State v. Pearson (1980), 62 Ohio St. 2d 291 [16 O.O.3d 332]. Because the stated language in R.C. 2923.03 contains no exception, a police officer is an accomplice whatever his motives or purposes might be. Therefore, I dissent.
It is significant that the legislature has not granted immunity to any person engaged in the act of prostitution. Silence by the legislature can only mean that no immunity was intended. Thus, with no statutory immunity, the lack of corroboration of the accomplice testimony leaves the state without proof that the appellees engaged in sexual activity for hire. The police of*126ficers in this action did “engage in sexual activity for hire” in violation of R.C. 2907.25. The officers were, therefore, accomplices to the crime.
Cases such as Cleveland v. Leisinger (Apr. 8, 1982), Cuyahoga App. No. 43902, unreported, are distinguishable from the present case. In Leisinger the court found that the officer who is solicited by the defendant is not an accomplice. One who is the object of an offense does not become an accomplice, as in the case of one who is solicited. However, solicitation is not the crime for which the defendants were charged. They were charged with violation of R.C. 2907.25 which provides that “[n]o person shall engage in sexual activity for hire.”
Any changes which should be made in the wording of R.C. 2923.03(D) should not be made by this court but rather by the legislature. Because the legislature carved out no exceptions to the accomplice provisions of R.C. 2923.03(D), I find it inappropriate for this court to do so today.
For the above-stated reasons I would affirm the judgment of the court of appeals.
W. Brown and J. P. Celebrezze, JJ., concur in the foregoing dissenting opinion.